Citation Nr: 1129779	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-35 003	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1979 to February 1986, and from August 1989 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied the Veteran's May 2004 claim for entitlement to service connection for a right knee disability.

In April 2009, the Board disposed of other issues on appeal and remanded the issue listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

Following remand by the Board, the RO granted service connection for lumbar strain and lumbar spondylosis in an October 2009 rating decision, and assigned a rating of 10 percent effective July 10, 2009.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure complete opinions and rationales on the questions asked of the VA examiner, and to associate a supplemental statement of the case with the claims file and send a copy to the Veteran if any determination remains unfavorable to him.

In an April 2009 remand, the Board found that "in regards to the right knee disorder, while the majority of the service treatment records address problems with the left knee, for which service connection is in effect, his February 2004 report of medical history in conjunction with his separation examination of the same month is significant in that he complained of both knees giving out, referring to the problem as 'crazy knee.'  This is evidence of a possible right knee problem in service.  Other reports of medical history such as an October 2000 report of medical history for a periodic examination gives a history of trick or locked knee, without specifying which knee is involved.  Thereafter, the VA examination of September 2004 which examined the knees gave a history of pain in both knees since 1982.  The July 2006 VA joints examination gives a diagnosis of bilateral patellofemoral dysfunction."

The RO scheduled the Veteran for an examination of his right knee in July 2009, and the VA examiner, after testing, concluded that it is at least as likely as not that the Veteran's right knee conditions are caused by or a result of his active service right knee conditions.  The examiner's rationale was that "there is documentation of [the] patient's complaints, medical evaluations and recommended treatments of the...right knee condition in [the claims file] from around 1993."  However, later in July 2009, the VA examiner drafted an addendum in which he explained that he had juxtaposed the Veteran's knees and confused his left knee with his right knee.  The examiner then opined that "the claimed right knee condition is not caused or as a result of the active duty service of this Veteran."  The examiner's rationale was that "the fact is that there is no evidence of right knee complaints/evaluation/treatments found in the C-file."

The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the VA examination report is of no probative value because it relies as a factual predicate on the absence of complaints, evaluations, or treatment for a right knee disorder in the Veteran's claims file.  However, as the Board pointed out in its April 2009 remand, there are multiple records of complaints, evaluation, and treatment for the Veteran's right knee disorder in his claims file, including evidence of at least one complaint of a right knee disorder in his service treatment records; namely, his February 2004 report of medical history.

A new examination and etiological opinion are required both because of the factual error contained in the July 2009 addendum opinion, and because it is unclear to the Board whether the examiner inadvertently juxtaposed the Veteran's right knee with his left throughout the examination (e.g., when making his objective findings), or only when drafting his etiological opinion.  On remand, the Agency of Original Jurisdiction (AOJ) should schedule the Veteran for another examination of his right knee.

Because the July 2009 VA examiner's opinion does not include the requested opinions and rationales based on the correct facts as listed in the claims file and in the Board's April 2009 remand, the Board finds that the actions taken by the AOJ are not fully compliant with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination, by an appropriate specialist who has not previously examined him, in order to determine the nature and etiology of any right knee disorders found.  The claims folder must be available to, and reviewed by, the examiner.  All tests and studies deemed necessary should be performed and the examiner should obtain a relevant history from the Veteran.

The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail, and in addressing the history of his claimed right knee disorders, should also review the service treatment records addressing the history of right knee complaints shown on the February 2004 separation examination's report of medical history.  Following the examination, the examiner should express opinions on the following questions:

(a) Does the Veteran have a current disability of the right knee and if so, what is the diagnosis (are the diagnoses) of the Veteran's current right knee disorder(s)?

(b) Is it at least as likely as not (50 percent or more) that any current right knee disorder had its onset in service, or if preexisting was aggravated by service, or is related to any event or episode of service?

The examiner must provide a rationale for any opinion reached. The claims folder and a copy of this remand should be made available to the examiner.

2.  Thereafter, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  The Veteran must then be afforded an opportunity to respond thereto.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


